37 F.3d 1497NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES OF AMERICA, Plaintiff Appellee,v.Theodore Roosevelt SLAUGHTER, Defendant Appellant.
No. 93-6732.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 15, 1993.Decided Oct. 12, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CR-89-112-N, CA-93-333-N)
Theodore Roosevelt Slaughter, Appellant Pro Se.
Laura Marie Everhart, Assistant United States Attorney, Norfolk, VA, for Appellee.
E.D.Va.
AFFIRMED.
Before WIDENER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  Because Appellant failed to take a direct appeal of the non-constitutional errors alleged in imposing the sentence challenged in this action, Appellant has waived Sec. 2255 review.   Stone v. Powell, 428 U.S. 465, 477 n. 10 (1976).  Therefore, this appeal is without merit.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED